DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Notes
The examiner notes that two claim sets exist in the file wrapper.  The set without the annotations relating to the heading containing the PCT is examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 3,217,845) [IDS dated: 08/16/2019], herein Reynolds.

In regards to claims 1, 6 and 10, Reynolds teaches a corrugated structure [Title].  The corrugated sheet/core comprises a first plurality of corrugations and a second plurality of corrugations, the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the sheet in a first direction, wherein each primary ridge and primary groove has a face extending therebetween the second plurality of corrugations being defined by a series of secondary ridges and secondary grooves extending the length of the sheet in a second direction intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove [Col 1 lines 11-18, Col 2 lines 9-19, Figs. 3-4, and 6].  Further, a facing sheet (i.e., a support member) is fixed to the sheet/core at the top (20) and bottom (21) of the core [Col 4 lines 23-36, Figs. 4 and 6].

    PNG
    media_image1.png
    441
    754
    media_image1.png
    Greyscale

OA Fig. 1: Reynolds Fig. 4 annotated.


In regards to claim 2, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].

In regards to claim 3, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].

In regards to claim 4, Reynolds teaches the limitations of claim 3 as set forth above.  Reynolds further teaches wherein the second plurality of corrugations alternates between corrugations comprising secondary ridges and corrugations comprising secondary grooves [Figs. 4 and 6].

In regards to claim 5, Reynolds further teaches the facing sheets/support members are secured within at least one of the secondary ridge and secondary groove [Col 4 lines 23-36, Figs. 4 and 6].

In regards to claim 7, Reynolds teaches the limitations of claim 6 as set forth above.  Reynolds further teaches wherein the support members/face sheet on the top is secured to at least one of the top side of the sheet such that the support member is transversely secured to each primary ridge and bridges each primary groove and the bottom side of the sheet such that the support member is transversely secured to each primary groove and bridges each primary ridge  [Col 4 lines 23-36, Figs. 4 and 6].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 3,217,845), herein Reynolds, as applied to claim 1 above.

In regards to claim 8, Reynolds further teaches the sheet may comprise stainless steel, aluminum, plastic or any suitable material.
Reynolds differs from claim 1 by teaching plastic in a list of possible sheet materials, such that it cannot be said that the plastic species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the materials taught by Reynolds, including plastic.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.  As plastic are polymers, they are considered to be a carbonaceous material as their repeat units include carbon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 3,217,845), herein Reynolds, as applied to claim 1 above, in further view of Wandel (US 3,741,859 A).

In regards to claim 9, Reynolds does not teach wherein each face extending between the primary ridges and the primary grooves has a bore extending therethrough, wherein the support member is elongated and each bore within the sheet is aligned with at least one other bore within the sheet such that the support member is secured to the sheet when inserted through at least two bores within the sheet.
Wandel teaches a reinforced corrugated sheet [Title].  
Wandel expressly teaches the corrugated sheet is reinforced with supporting strips which are secured through bore holes in the face extending between the primary ridges and the primary grooves that are linearly aligned [Col 1 lines 13-17, Col 2 lines 27-35, Figs. 3, 5, 6].  Wandel expressly teaches such an arrangement provides superior crushing strength and stiffness [Col 2 lines 67-72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the reinforcing strips in the manner taught by Wandel to the corrugated sheet of Reynolds.  One would have been motivated to do so based on the superior crushing strength and stiffness afforded by the arrangement.


Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 3,217,845), herein Reynolds.

In regards to claims 11 and 16, Reynolds teaches a corrugated structure [Title].  The corrugated sheet/core a first plurality of corrugations and a second plurality of corrugations, the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the sheet in a first direction, wherein each primary ridge and primary groove has a face extending therebetween, the second plurality of corrugations being defined by a series of secondary ridges and secondary grooves extending the length of the of the sheet in a second direction perpendicular and intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove such that each face is divided into a plurality of sub-faces [Col 1 lines 11-18, Col 2 lines 9-19, Figs. 3-4, and 6].  Further, a plurality of  facing sheet (i.e., a support members) is fixed to the sheet/core at the top (20) and bottom (21) of the core, such that each support member of the plurality of support members bridges at least one of each of the primary ridges and each of the primary grooves. [Col 4 lines 23-36, Figs. 4 and 6].
Reynolds further teaches the sheet may comprise stainless steel, aluminum, plastic or any suitable material.
Reynolds differs from claim 11 by teaching plastic in a list of possible sheet materials, such that it cannot be said that the plastic species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the materials taught by Reynolds, including plastic.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.  As plastic are polymers, they are considered to be a carbonaceous material as their repeat units include carbon.

In regards to claim 12, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].

In regards to claim 13, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].

In regards to claim 14, Reynolds teaches the limitations of claim 13 as set forth above.  Reynolds further teaches wherein the second plurality of corrugations alternates between corrugations comprising secondary ridges and corrugations comprising secondary grooves [Figs. 4 and 6].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 3,217,845), herein Reynolds, as applied to claim 11 above, in further view of Wandel (US 3,741,859 A).

In regards to claim 15, Reynolds does not teach wherein each sub-face of the plurality of sub-faces has a bore extending therethrough, the bore of each sub-face being aligned with the bore of an opposite sub-face, and wherein each support member of the plurality of support members is secured to the sheet when inserted through a series of aligned bores.  
Wandel teaches a reinforced corrugated sheet [Title].  
Wandel expressly teaches the corrugated sheet is reinforced with supporting strips which are secured through bore holes in the subfaces extending between the primary ridges and the primary grooves that are linearly aligned [Col 1 lines 13-17, Col 2 lines 27-35, Figs. 3, 5, 6].  Wandel expressly teaches such an arrangement provides superior crushing strength and stiffness [Col 2 lines 67-72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the reinforcing strips in the manner taught by Wandel to the corrugated sheet of Reynolds.  One would have been motivated to do so based on the superior crushing strength and stiffness afforded by the arrangement.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 3,215,845), herein Reynolds, in view of Wandel (US 3,741,859 A).
In regards to claim 17, Reynolds teaches a corrugated structure [Title].  The corrugated sheet/core a first plurality of corrugations and a second plurality of corrugations, the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the sheet in a first direction, wherein each primary ridge and primary groove has a face extending therebetween, the second plurality of corrugations being defined by a series of secondary ridges and secondary grooves extending the length of the of the sheet in a second direction perpendicular and intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove such that each face is divided into a plurality of sub-faces [Col 1 lines 11-18, Col 2 lines 9-19, Figs. 3-4, and 6].  
Reynolds does not teach the presence of a second rigid sheet secured to the first sheet, the second sheet having a third plurality of corrugations and a fourth plurality of corrugations, the third plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the second sheet in a first direction, wherein each primary ridge and primary groove of the second sheet has a face extending therebetween, the fourth plurality of corrugations being defined by a series of secondary ridges and secondary grooves extending the length of the second sheet in a second direction intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary ridge and primary groove of the second sheet.
Wandel teaches a reinforced corrugated sheet structure [Title].  
Wandel expressly teaches that in order to increase the crushing resistance a second rigid sheet is adhered to the first sheet in the structure [Col 1 lines 44-57, Fig. 7].  Wandel further teaches the corrugations of each sheet are arranged at right angles
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the second rigid sheet as taught by Wandel to the structure of Reynolds.  One would have been motivated to do so based on the increased crushing resistance afforded by the structure.  By having two of the rigid corrugated sheets of Reynolds adhered together, the claim limitations are met.

In regards to claims 18-19, Reynolds further teaches a plurality of facing sheet (i.e., a support members) is fixed to the sheet/core at the top (20) and bottom (21) of the core, such that each support member of the plurality of support members bridges at least one of each of the primary ridges and each of the primary grooves [Col 4 lines 23-36, Figs. 4 and 6].

In regards to claim 20, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].  This is true for the first and second sheet.
In regards to claim 21, Reynolds further teaches wherein each corrugation within the second plurality of corrugations comprises a series of linearly alternating secondary ridges and secondary grooves [Figs. 4 and 6].  This is true for the first and second sheet.

	In regards to claim 22,  Wendel does not expressly teach that the first and third and the second and fourth corrugations are out of phase between the first and second sheets.
However, Wendel teaches a single corrugated material has only one way strength and rigidity [Col 1 lines 30-41].  Based on this teaching, in order to provide strength in more than one direction it would have been obvious to one of ordinary skill in the art to rotate the second board such that the primary strengthening direction is different from that of the first sheet.  For example, if the first sheet has the primary corrugations going north to south, the second sheet would have primary corrugations going east to west.  Thus, the primary and secondary corrugations of each sheet are out of phase. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include prior art describing corrugated sheets including: Kim et al. KR 1020120029681 and Granberg et al. (US 2018/0281341).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784